DETAILED ACTION
Applicant’s amendments and remarks submitted 4 March 2021 have been entered and considered. Claims 1-4, 6-8, 14-17, and 19-27 are currently pending in this application. Claims 1, 6-8, 14-15, 19-20 have been amended. New claims 21-27 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Blaine B. Bassett (Reg. No. 73,345) on 9 March 2021.
Replace claims 1-4, 6-8, 14-17, 19-22, and 24-27 with the following:

Claim 1. A method comprising:
accessing graphics data representative of a three-dimensional (“3D”) model of an object located within a 3D scene and including a surface point at a first location within the 3D scene;
identifying a second location within the 3D scene and from which a light source illuminates the surface point within the 3D scene;

rendering an image for presentation a media player device, the rendering of the image including:
rendering the 3D model at a second level of detail that is lower than the first level of detail, and
applying the dynamic lightmap generated or updated at the first level of detail to the 3D model rendered at the second level of detail.

Claim 2. The method of claim 1, wherein the generating or updating of the dynamic lightmap for the object represented by the 3D model includes:
generating the dynamic lightmap for a first rendered frame associated with the particular scene geometry, the first rendered frame included within a rendered frame sequence that further includes a plurality of additional rendered frames associated with additional scene geometries in which the surface point and the light source are in different locations within the 3D scene; [[and]] or
continuously updating, for each frame in the plurality of additional rendered frames included within the rendered frame sequence, the dynamic lightmap to correspond to the additional scene geometries in which the surface point and the light source are in the different locations within the 3D scene.

Claim 3. The method of claim 1, wherein the light source that illuminates the surface point within the 3D scene is a direct light source generating the virtual light rays that are traceable, via the raytracing, from the direct light source immediately to the surface point.

Claim 4. The method of claim 1, wherein the light source that illuminates the surface point within the 3D scene is an indirect light source reflecting the virtual light rays generated by a direct light source or reflecting from an additional indirect light source, the virtual light rays traceable, via the raytracing, from the indirect light source to the surface point.

Claim 6. The method of claim 1, wherein:
the rendering of the image includes rendering the image to depict the particular scene geometry from a viewpoint selected by the user; and
the first level of detail at which the dynamic lightmap is generated or updated is defined based on at least one of:
a size of the object as presented within the 3D scene; and
a proximity, within the 3D scene, of a particular location of the object to [[a]] an additional location associated with the viewpoint selected by the user from which the 3D scene is presented to the user.

Claim 7. The method of claim 1, further comprising:
the user of the media player device in a sequence of rendered frames each associated with a respective time during a time period throughout which the 3D scene is presented to the user; and
generating, with the dynamic lightmap as generated or updated for each rendered frame in the sequence of rendered frames, metadata indicative of a timestamp for the dynamic lightmap.

Claim 8. The method of claim 1, further comprising:
presenting the 3D scene to [[a]] the user of the media player device in a sequence of rendered frames each associated with a respective time during a time period throughout which the 3D scene is presented to the user; and
generating one or more predicted updates to the dynamic lightmap for one or more future times during the time period, wherein the one or more future times are later than a current time that is associated with a rendered frame being presented by the media player device as the one or more predicted updates are provided.

Claim 14. A system comprising:
a memory storing instructions; and
a processor communicatively coupled to the memory and implemented by a multi-access edge compute (“MEC”) server, the processor configured to execute the instructions to:
;
identify a second location within the 3D scene and from which a light source illuminates the surface point within the 3D scene[[,]];
generate or update, at a first level of detail and based on raytracing of virtual light rays from the second location to the first location, a dynamic lightmap for the object represented by the 3D model, the dynamic lightmap associated with a particular scene geometry in which the surface point is at the first location and is illuminated by the light source from the second location[[,]]; and
provide, in response to the generating or updating, the dynamic lightmap to a media player device communicatively coupled to the MEC server and configured to render an image for presentation by the media player device to a user of the media player device by rendering the 3D model at a second level of detail that is lower than the first level of detail, and applying the dynamic lightmap generated or updated at the first level of detail to the 3D model rendered at the second level of detail.

Claim 15. The system of claim 14, wherein the processor generates or updates the dynamic lightmap for the object represented by the 3D model by:
generating the dynamic lightmap for a first rendered frame associated with the particular scene geometry, the first rendered frame included within a rendered frame sequence that further includes a plurality of additional rendered frames associated with or
continuously updating, for each frame 

Claim 16. The system of claim 14, wherein the light source that illuminates the surface point within the 3D scene is a direct light source generating the virtual light rays that are traceable, via the raytracing, from the direct light source immediately to the surface point.

Claim 17. The system of claim 14, wherein the light source that illuminates the surface point within the 3D scene is an indirect light source reflecting the virtual light rays generated by a direct light source or reflecting from an additional indirect light source, the virtual light rays traceable, via the raytracing, from the indirect light source to the surface point.

Claim 19. The system of claim 14, wherein:
the media player device is configured to present the 3D scene to [[a]] the user of the media player device in a sequence of rendered frames each associated with a respective time during a time period throughout which the 3D scene is presented to the user; and


Claim 20. The system of claim 14, wherein:
the media player device is configured to present the 3D scene to [[a]] the user of the media player device in a sequence of rendered frames each associated with a respective time during a time period throughout which the 3D scene is presented to the user; and
the processor provides the dynamic lightmap by providing one or more predicted updates to the dynamic lightmap for one or more future times during the time period, wherein the one or more future times are later than a current time that is associated with a rendered frame being presented by the media player device as the one or more predicted updates are provided.

Claim 21. The system of claim 14, wherein:
the media player device is further configured to present the 3D scene to the user from a viewpoint selected by the user by rendering the image to depict the particular scene geometry from the viewpoint selected by the user; and
the first level of detail at which the dynamic lightmap is generated or updated is defined based on at least one of:
a size of the object as presented within the 3D scene, and
particular location of the object to [[a]] an additional location associated with the viewpoint selected by the user from which the 3D scene is presented to the user.

Claim 22. The system of claim 14, wherein:
the processor provides [[of]] the dynamic lightmap to the media player device by:
tiling, within a lightmap frame, the dynamic lightmap for the object represented by the 3D model and an additional dynamic lightmap for an additional object represented by an additional 3D model and included within the 3D scene, and
providing the lightmap frame to the media player device; and
the media player device is further configured to present, based on the tiled dynamic lightmap, the 3D scene to [[a]] the user of the media player device from a viewpoint selected by the user.

Claim 24. The system of claim 14, wherein:
the 3D scene is a real-world environment;
the processor identifies the second location by receiving, from a light detection system located within the real-world environment, data indicative of the second location within the real-world environment and from which a real-world light source is to illuminate the surface point of the object when the object is added to the real-world environment;
the particular scene geometry in which the surface point is at the first location and is illuminated by the real-world light source from the second location; and
the processor provides the dynamic lightmap to the media player device to enable the media player device to add the 3D model of the object as a virtual augmentation to the real-world environment within an extended reality representation of the real-world environment.

Claim 25. A non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a multi-access edge compute (“MEC”) server to:
access graphics data representative of a three-dimensional (“3D”) model of an object located within a 3D scene and including a surface point at a first location within the 3D scene;
identify a second location within the 3D scene and from which a light source illuminates the surface point within the 3D scene;
generate or update, at a first level of detail and based on raytracing of virtual light rays from the second location to the first location, a dynamic lightmap for the object represented by the 3D model, the dynamic lightmap associated with a particular scene geometry in which the surface point is at the first location and is illuminated by the light source from the second location; and
render an image for presentation to a user of a media player device, the rendering of the image including: 
rendering the 3D model at a second level of detail that is lower than the first level of detail, and 
applying the dynamic lightmap generated or updated at the first level of detail to the 3D model rendered at the second level of detail.

Claim 26. The non-transitory computer-readable medium of claim 25, wherein:
the rendering of the image includes rendering the image to depict the particular scene geometry from a viewpoint selected by the user
the first level of detail at which the dynamic lightmap is generated or updated is defined based on at least one of:
a size of the object as presented within the 3D scene, and
a proximity, within the 3D scene, of a particular location of the object to [[a]] an additional location associated with the viewpoint selected by the user from which the 3D scene is presented to the user.

Claim 27. (Canceled)

Add new claim 28 with the following:

Claim 28. The non-transitory computer-readable medium of claim 25, wherein the generating or updating of the dynamic lightmap for the object represented by the 3D model includes:
generating the dynamic lightmap for a first rendered frame associated with the particular scene geometry, the first rendered frame included within a rendered frame sequence that further includes a plurality of additional rendered frames associated with additional scene geometries in which the surface point and the light source are in different locations within the 3D scene; or
continuously updating, for each additional rendered frame in the plurality of additional rendered frames included within the rendered frame sequence, the dynamic lightmap to correspond to the additional scene geometries in which the surface point and the light source are in the different locations within the 3D scene.

Response to Arguments
Regarding section “Objection to the Claims”, the objections are hereby withdrawn in light of the applicant’s amendments and the examiner’s amendments above. 
Allowable Subject Matter
Independent claims 1 and 14 are allowed.
Regarding independent claims 1 and 14, the examiner notes that the claims 1 and 14 are allowed under same rationale provided in the statement of reasons for the indication of allowable subject matter which have been previously provided by the examiner in pages 32-34 of the non-final rejection dated 8 December 2020 (as the claims 1 and 14 include limitations of the claims 5 and 18 corresponding to the allowable subject matter). 
Regarding new independent claim 25, the claim 25 is a computer-readable medium claim reciting functions that are similar in scope to the functions performed by the claims 1 and 14 and thus, includes similar allowable subject matter identified in the claims 1 and 14. Therefore, the claim 25 is allowed under the same rationale. 
Claims 2-4, 6-8, 15-17, 19-24, 26, and 28 are allowed as being dependent upon allowed independent claims 1, 14, and 25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Chen et al., U.S. Pre-Grant Application Number 2019/0362540 teaches feature of performing object rendering utilizing lighting information by generating initial lighting map and down-sampled lighting map which is obtained by down-sampling the initial lighting map. (Chen Specification Paragraph [0032]: “At 220, the object is rendered to the user based on the environment lighting information. According to the embodiment of the subject matter described herein, the wearable computing device 100 may generate an initial lighting map associated with the object based on the environment lighting information. For example, the environment lighting information may be converted to a cube map as the initial lighting map. Next, the wearable computing device 100 performs down-sampling to the initial lighting map, for example, iteratively averages pixels in the initial lighting map by a predefined resolution reduction factor, thereby generating a set of down-sampled lighting maps having different resolutions.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SAE WON YOON/Primary Examiner, Art Unit 2612